Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered April 25, 2008, to the extent appealed from, denying the petition to annul the determination of respondent New York State Division of Housing and Community Renewal (DHCR) which denied petitioner Taylor’s application for succession rights to the deceased tenant’s apartment, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered January 14, 2009, unanimously dismissed, without costs, as abandoned.
Petitioners failed to demonstrate that the subject apartment was petitioner Taylor’s primary residence, since she was not listed on the deceased tenant’s income affidavits and no notice of a change in family composition had been filed (see 9 NYCRR 1727-8.2 [a] [2]; 1700.2 [a] [13] [formerly 9 NYCRR 1727-8.2 (a) (5)]; Matter of Greichel v New York State Div. of Hous. & Community Renewal, 39 AD3d 421 [2007]). Regardless of whether respondent Amalgamated Warbasse Houses, Inc. knew of and acquiesced to Taylor’s residency in the apartment, DHCR cannot be estopped from invoking the regulations (Matter of Schorr v New York City Dept, of Hous. Preserv. & Dev., 10 NY3d 776 [2008] ).
We have considered petitioners’ remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.